Title: [Diary entry: 13 December 1788]
From: Washington, George
To: 

Saturday 13th. Thermometer at 38 in the Morning—52 at Noon and  at Night. Clear, calm & pleasant. Visited the Ferry & French’s, & Dogue run & Muddy hole Plantations. At the two first the Horses were getting out the remainder of the wheat—a small damaged stack and the Plow people attending. All the other hands were about the Potatoes which were dug & housed

to day—quantity in the whole (at Frenchs) 1088 bushels—but many of them having suffered by frost—and all being put up wet, owing to the sloppiness of the ground occasioned thereby—the whole must be taken out, assorted & dried in order to preserve them. It is indispensable that this work should be, next year, & every succeeding one, be compleated before the ground begins to freeze—in short as soon as the tops of the Potatoes begin to fade & while there is Sun to dry them properly. At Dogue run—treading Wheat again & the other hands employed as yesterday. At Muddy hole—the Plows and other People were at Work as yesterday.